JUSTICE HARRISON, dissenting: As the majority correctly observes, exclusive and unexplained possession of recently stolen property will not in and of itself support a conviction for burglary. There must be other facts and circumstances which corroborate the defendant’s guilt. (People v. Housby (1981), 84 Ill. 2d 415, 423, 420 N.E.2d 151, 155.) In this case, however, no such corroboration is present. While the record may be sufficient to show that defendant is a receiver of stolen property or that he has committed theft, it does not establish that he is guilty beyond a reasonable doubt of residential burglary. I would therefore reverse.